In an action by an insurer to rescind and cancel a policy of life insurance on the ground of material misrepresentations which would have led to a refusal to make the contract, judgment dismissing the complaint reversed on the law and the facts, with costs, and judgment directed in favor of appellant as prayed for in the complaint, without costs. Informal findings inconsistent herewith are reversed and new informal findings are made as indicated herein. The undisputed evidence establishes that it was the insurer’s practice to refuse to assume as a standard risk a case where it appeared that *686the applicant had suffered chest pains or pressures intermittently for a period of years, even though there had been no diagnoses of specific diseases or ailments referred to in the application. Nolan, P. J., Johnston, Adel, Wenzel and Schmidt, JJ., concur.